Title: Board of Admiralty to Jonathan Trumbull, 30 May 1780
From: Board of Admiralty
To: Trumbull, Jonathan



Sir
May 30th 1780

Pursuant to the Resolutions of Congress passed the 27th inst. relative to the Navy which will be transmitted to your Excellency by their Secretary, I am directed by the Board to Solicit every assistance in your power, by furnishing money and otherwise towards preparing the frigate Bourbon for launching and compleating her for Sea.
As from the distance of place it is impossible for this Board to be acquainted with the situation of the Bourbon from time to time and supply what may be wanted we have directed John Deshon Esquire a Commissioner of the Eastern Navy Board to apply to your Excellency for assistance and we request that his application may be regarded as made by this Board. It is unnecessary to inform your Excellency of the utility of having our Naval force in readiness to act in conjunction with A Squadron of our Allies which may be shortly expected.
I have the Honor to be Sir Your Obedt servant
F Lewis per Order
